Case: 11-30640     Document: 00511686379         Page: 1     Date Filed: 12/06/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         December 6, 2011

                                     No. 11-30640                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CURTIS PACE; DOROTHY PACE,

                                                  Plaintiffs-Appellants
v.

STATE FARM FIRE & CASUALTY COMPANY; JOHN E. MCAULIFFE, JR.;
KEVIN A. SCHNYDER; SCHNYDER’S FLEET REPAIR, L.L.C., doing
business as Schnyder’s Decal Garage; STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY; PHILIP W. BANKSTON; PHILIP
W. BANKSTON INSURANCE AGENCY, INCORPORATED,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-387


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Curtis and Dorothy Pace appeal from the district court’s order granting
summary judgment in favor of the defendants in their suit alleging fraud in
connection with the settlement of an underlying personal injury suit. The point


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30640    Document: 00511686379    Page: 2   Date Filed: 12/06/2011



                                   No. 11-30640

of contention is the amount of insurance coverage that was available to
defendants Kevin Schnyder and Schnyder’s Fleet Repair, L.L.C. on the date of
an automobile accident between the plaintiffs and Schnyder. Plaintiffs contend
that State Farm had issued a policy with $1 million in coverage to Schnyder but
fraudulently misled them into believing the policy’s limits were only $300,000.
We AFFIRM the district court’s judgment for essentially the same reasons stated
in the district court’s opinion.
      The unambiguous policy documents show that on the date of the accident
State Farm had issued a policy to Schnyder with coverage of $300,000. An
amended declarations page, referencing the same policy number, shows that four
months after the accident, the policy limits were amended to $1 million, the
name of the insured was changed to Schynder’s business, and an additional
premium was charged to Schynder.         There is no evidence supporting the
plaintiffs’ contentions that there were two separate policies, that there was
$1 million in coverage available on the date of the accident, or that the
defendants fraudulently altered the policy documents. Plaintiffs’ speculative
assertions and arguments to the contrary are insufficient to defeat summary
judgment. See Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d
156, 165 (5th Cir. 2011) (“Conclusional allegations and denials, speculation, and
unsupported assertions are insufficient to avoid summary judgment.”). Because
the unambiguous policy documents do not support plaintiffs’ case, summary
judgment was proper. See LA. CIV. CODE. art. 2046 (“When the words of a
contract are clear and explicit and lead to no absurd consequences, no further
interpretation may be made in search of the parties’ intent.”).
      AFFIRMED.




                                        2